DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2020 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 05/13/2020, has been entered. Claims 1, 5, 12, and 19 are amended, no claims are cancelled, and no claims are added. Accordingly, claims 1-20 are pending and considered in this Office Action.
Applicant’s amendment directed to the absolute viscosity feature (‘asphalt viscosity’ as claimed in second to last line of claim 1) is supported at Paragraph 0024 of the as-filed specification.
Applicant’s amendment has distinguished the claimed invention from the prior applied teachings of Blacklidge and Deneuvillers. In the interest of the clarity of the record, Blacklidge is directed to hard pen asphalt materials which are less than or equal to about 40 pen. As such, Applicant’s amendment requiring an asphalt having a penetration grade from about 50 pen to about 220 pen is divergent from the Blacklidge reference teachings.
Applicant did not respond to the previous ODP rejection (see item 9 of the Final rejection mailed 02/13/2020). It is respectfully noted that 37 CFR 1.111(b) requires the Applicant to reply to every ground of objection and rejection in the prior Office Action and that reply must present arguments pointing out the specific distinctions believed to render the claims patentable. 
In the interest of compact prosecution and in view of the guidance provided at MPEP 714.03 for amendments that are not fully responsive, it is construed that Applicant has made a bona fide attempt to advance the application to final action. As such, the amendment and response of 05/13/2020 is entered and considered.
Applicant’s amendment has distinguished the instant claims from the reference claims and so the NSDP rejection is withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 has been considered by the examiner.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claims 1, 12, and 19 (individually), the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claims (individually), with particular attention to the feature requiring the stable liquid dispersion applied to a deteriorated asphalt pavement surface to restore or otherwise be capable of restoring the deteriorated asphalt pavement surface to an asphalt viscosity of about 1000 to about 3000 centipoise at 60°C.
First, the person of ordinary skill in the art would understand the measurement of the asphalt viscosity at 60°C to be a measurement of the ‘absolute viscosity’. Absolute viscosity is 
Guerin teaches a substantially similar asphalt emulsion containing about 50 to about 70% asphalt (described to be PG58-28 at Col. 10 line 43 which corresponds to Paragraph 0019 of Applicant’s specification which describes the equivalency of the claimed range of penetration grades of about 50 to about 220 pen), about 20 to about 40% water (meeting claimed aqueous phase comprising water), and about 2 to 18% of an inverted emulsion containing about 1.5 to 10% of a primary mixture including vegetable oil (meeting bio-based rejuvenating agent) and about 0.01 to 2% of a second acid and about 0.01 to 2% of a second base (Col. 2 lines 29 to 37 and 47 to 57) which forms a cationic or anionic emulsifier (Col. 5 lines 42-62; meeting claimed emulsifying agent). The percentage of the resultant emulsifier is not disclosed or otherwise suggested. Guerin further teaches the inclusion of polymeric materials such as Neoprene latex and SBR (Col. 7 lines 44-52) but does not teach an amount. 
Specifically, Example I4 in Col. 10 lines 36-51 includes 6.0 g of tall oil (a bio-based rejuvenating agent) and 16.8 g of SB+ (styrene-butadiene block copolymer) which provides a ratio of 0.35 (to be clear, the claimed ratio of 1:10 to 5:1 is equivalent to a range of 0.1 to 5, i.e. 1/10 = 0.1 and 5/1 = 5, and 6/16.8 = 0.35 which lies within the equivalent range of 0.1 to 5).
However, in Tables I-III, Guerin reports the emulsions to have viscosity values (in poise, wherein 1 P = 100 cP), such that the emulsions possess substantially higher viscosity values than those claimed. While Guerin does not describe applying the emulsions to deteriorated pavement, the person of ordinary skill in the art would not expect the application of Guerin’s emulsion to restore a deteriorated pavement to a viscosity value of about 1000 to about 3000 cP (equivalent to 10 to 30 P). To be clear, the lowest absolute viscosity measurement disclosed by Guerin is 256 P and the highest is 3916 P which both significantly exceed the equivalently claimed 10 to 30 P. Notably, Applicant describes at Paragraph 0011 of the instant specification that 
In the interest of the clarity of the record, it is noted that honey has a viscosity of approximately 2000 centipoise. The person of ordinary skill in the art would not have a predictable and reasonable expectation of success that the emulsion of Guerin when applied to a cracked, aged, oxidized, or distressed pavement would restored the pavement surface to an asphalt viscosity of about 1000 to about 3000 cP at 60°C especially in view of the significantly higher viscosity values at 60°C/140°F reported (i.e. 256 P to 3916P which is equal to 25,600 cP and 391,600 cP). Moreover, it would not be obvious to a person of ordinary skill in the art to use the composition of Guerin as a rejuvenating emulsion for a deteriorated pavement.
Claims 2-11, 13-18, and 20 depend from or otherwise require all the limitations of the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738